IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 241 MAL 2018
RESPONDET                                 :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Superior Court
                                          :
                                          :
NICHOLAS ANTHONY ROBERTS,                 :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.